Citation Nr: 0330339	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  99-14 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel







INTRODUCTION

The veteran had recognized active military service from 
October 1941 to September 1942 and from July 1945 to June 
1946.  He was a prisoner of war from April to September 1942.  
The veteran died on June [redacted], 1968.  The appellant is 
apparently his surviving spouse.

This appeal arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  

The RO denied entitlement to service connection for the cause 
of the veteran's death, and dependency and indemnity benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318.

The United States Court of Appeals for the Federal Court 
(CAFC) in National Organization of Veterans' Advocates, Inc. 
v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
Aug. 16, 2001), addressed a challenge to the validity of 
38 C.F.R. § 3.22 (dependency and indemnity benefits for 
survivors of certain veterans rated totally disabled at time 
of death), as revised in January 2000.  

That regulation restricted the award of dependency and 
indemnity compensation (DIC) to survivors of deceased 
veterans to cases where the veteran (during his or her 
lifetime) had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error in the 
adjudication of the veteran's claim.  

The January 2000 amendment specifically rejects the holding 
of the United States Court of Appeals for Veterans Claims 
(CAVC) in Green v. Brown, 10 Vet. App. 111 (1997), that held 
the "entitled to receive" language contained in section 
38 U.S.C.A. § 1318 required a determination to be made as to 
whether a deceased veteran "hypothetically" would have been 
entitled to receive compensation for a totally disabling 
service-connected disability for the requisite period of 
time.  See also Carpenter v. West, 11 Vet. App. 140 (1998), 
Wingo v. West, 11 Vet. App. 307 (1998).  

Because the CAFC concluded that the revised regulation was 
inconsistent with another regulation, 38 C.F.R. § 20.1106, 
that interprets a virtually identical veterans benefits 
statute, 38 U.S.C.A. § 1311(a)(2), and that VA failed to 
explain its rationale for interpreting these virtually 
identical statutes in conflicting ways, the regulation is 
remanded to VA for further consideration.  The CAFC further 
ordered that all cases currently before VA involving 
38 C.F.R. § 3.22 must be held in abeyance until a final 
determination was made in this matter.  The Board recently 
lifted the abeyance of these cases.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

At the time of the veteran's death, he was service connected 
for malaria (evaluated as noncompensable) and residuals of 
beri beri to include ischemic heart disease (evaluated as 60 
percent disabling).  According to the lay evidence, the 
veteran died after injuries sustained in a motor vehicle 
accident.  His Certificate of Death indicated that he died on 
June [redacted], 1998.  This document indicated that the veteran's 
immediate cause of death was cardiorespiratory arrest; the 
antecedent cause was craniocerebral injury secondary to a 
motor vehicle accident.  A significant condition contributing 
to the veteran's death was listed as pneumonia.  The 
appellant has argued that the veteran's service-connected 
heart condition was the proximate cause or significantly 
contributed to his death, regardless on the injuries 
sustained in the motor vehicle accident.

A review of the Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) indicates that the RO 
determined there was no medical nexus between the veteran's 
cause of death and his service-connected disabilities.  There 
is no medical opinion of record that has considered whether a 
nexus exists between the veteran's cardiorespiratory arrest 
at the time of his death and his service-connected ischemic 
heart disease or malaria.  

In Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the CAVC 
held that a VA adjudicator cannot base his or her decision on 
their own unsubstantiated medical opinion.  Under the 
circumstances, this case must be remanded in order to obtain 
a medical opinion by the appropriate competent healthcare 
professional to determine what disorders cause or contributed 
to his death.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003); see also Myers v. Brown, 5 
Vet. App. 3, 4-5 (1993) (When a prior medical record 
indicates the existence of a chronic problem, VA's duty to 
assist requires a medical examination or opinion as to the 
relationship between the in-service and present conditions.)

The appellant was informed of VA's duty to notify and assist 
in the development of her claim by letter of February 2003.  
This letter specifically referenced the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  However, this letter indicates that she 
was informed of a requirement to respond within 30 days.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (Reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
VBA AMC must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

The Board notes that the issue of entitlement to service 
connection for the cause of the veteran's death and 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318 are inextricably 
intertwined. The CAVC has held that when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Accordingly, the issue of entitlement to dependency indemnity 
benefits is deferred.


Therefore, in order to ensure that the record is fully 
developed and comply with the appellant's due process rights, 
this case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.


3.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility to obtain a medical 
opinion from the appropriate physician to 
determine whether the veteran's military 
service or service-connected disabilities 
(beri beri, ischemic heart disease, 
and/or malaria) caused or contributed to 
his death.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to completion of his or her 
report.  The examiner must annotate the 
report that the claims file was in fact 
made available for review in conjunction 
with the report.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  
The appellant has claimed that the 
veteran's military service, and 
specifically his service-connected 
disabilities to include beri beri, 
ischemic heart disease, and malaria, 
caused or contributed to the cause of his 
death in June 1998.  The available 
treatment records indicate that the 
veteran was treated for chest pain during 
the 1990s.  According to the lay 
evidence, the veteran died after injuries 
sustained in a motor vehicle accident.  
His Certificate of Death indicated that 
he died on June [redacted], 1998 and the 
immediate cause of death was 
cardiorespiratory arrest, the antecedent 
cause was craniocerebrial injury 
secondary to a motor vehicle accident.  A 
significant condition contributing to the 
veteran's death was listed as pneumonia.  


The examiner should provide answers to 
the following questions:

a.  Was the veteran's service-
connected disabilities (beri beri, 
ischemic heart disease, and malaria) 
singly or jointly with some other 
condition, the immediate or 
underlying cause of death, or 
etiologically related to the cause 
of death?
b.  If not, did the service-
connected disabilities contribute 
substantially or materially to 
death; or did they combine to cause 
death; or did they aid or lent 
assistance to the production of 
death?  (In this regard, it must be 
shown that there is a causal 
connection to the veteran's death.)
c.  Was the cause of the veteran's 
death in anyway etiologically 
related to his military service?  If 
so, please explain.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular the VBA AMC should review 
the requested medical opinion report to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if the are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the appellant's claim on 
appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

